DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

It is noted that the instant claims are examined based on the claims as amended in the Examiner’s Amendment mailed on 8/17/2020.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein at least one of X1, X2, X3, and X4 is N”. Applicants are advised to amend this phrase to recite “wherein at least one of X1, X2, X3, or X4 is N”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites “wherein at least one of X1, X2, X3, and X4 is N”. Applicants are advised to amend this phrase to recite “wherein at least one of X1, X2, X3, or X4 is N”.  Appropriate correction is required.


Claim 26 is objected to because of the following informalities: Claim 26 recites “wherein at least one of X1, X2, X3, and X4 is N”. Applicants are advised to amend this phrase to recite “wherein at least one of X1, X2, X3, or X4 is N”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 7-9, 11, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shih-Chun (WO 2012/122605, cited on IDS filed on 3/22/2021).

Regarding claim 1, Shih-Chun discloses the following compound ([014] – Ia):

    PNG
    media_image1.png
    265
    323
    media_image1.png
    Greyscale
,
where the group Ar is an aryl group or a fused or heterocyclic arene or ring such as phenyl, naphthene, or pyrrole and can contain substituents such as a halogen such as fluorine ([014], [021]-[022], and [023]). The groups A and/or B are a bidentate ligand such as bipyridyl ([017]). The pyridine ring contains more than one nitrogen derived from pyrimidine or pyrazine ([015]). 
From the above, the reference discloses a compound comprising the recited ligand LA as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The recited ring B is a 6-membered aromatic ring, i.e. phenyl; the recited group R3 is H; the recited groups X1, X3, and X4 are C and X2 is N, where X3 and X4 are fused into a 6-memeberd aromatic ring; or X1, X3, and X4 are C, X2 is N, and the groups X1 and X2 are fused into a 6-membered aromatic ring; or X1, X2, X3, are C and X4 is N, the groups X2 and X3 are fused into a ring. The group R is H; the recited groups R2 and R1 are fluorine and hydrogen, respectively; and the metal M is Ir.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 3, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 4, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group X2 is N.

Regarding claim 7, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R2 is fluorine.

Regarding claim 8, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that recited ring B is phenyl.

Regarding claim 9, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses recited ligand LA as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where the recited groups R9 and R10 are H.

A)2(LB), where the recited integer n is two (2).

Regarding claim 28, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group Ar is pyrrole, i.e. an aromatic 5-membered ring. From the above, it is clear that two (2) adjacent X1 and X2 are CR.

Regarding claim 29, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group Ar is phenyl, i.e. an aromatic 6-membered ring. From the above, it is clear that two (2) adjacent X1 and X2 are CR.

Allowable Subject Matter
Claims 5, 6, 12-13, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

If rewritten as indicated above, claims 5, 6, 12-13, and 30 would be allowable over the “closest” prior art Shih-Chun for the reasons set forth below.

nF2n+1, the reference does not disclose that the recited group R1 is tert-butyl, or a fluorinated tert-butyl as recited in the present claim.

Claim 6 recites that groups R1 and R3 form into an aromatic ring and therefore the claim encompasses fused rings such as phenanthrene. While Shih-Chun discloses Ar groups such as naphthalene, the reference does not disclose or suggest Ar groups such as phenanthrene. Accordingly, the reference does not disclose or suggest a compound encompassed by claim 6.

Regarding claim 12, while Shih-Chun discloses disclose bidentate ligands, the reference does not disclose or suggest the bidentate ligand LB recited in the claim.

Regarding claim 30, Shih-Chun discloses compound with the ligand:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
However, the reference does not disclose or suggest the ligand LA as recited in the claim.

It is noted that Claims 19 and 26 were objected to for the reasons set forth above. Were Applicants to address the formalities in those claims, claim 19-21, 23-24, and 26-27 would be allowed for the reasons set forth below.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767